Citation Nr: 0208599	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a left ankle 
disorder.  

2. Entitlement to an increased disability rating for a right 
ankle disorder, currently evaluated as 10 percent disabling. 

3. Entitlement to an increased disability rating for 
residuals of right knee arthroscopy, currently evaluated as 
10 percent disabling.

4. Entitlement to an initial compensable rating for bilateral 
shin splints. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1992 to January 
1998.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in Chicago, 
Illinois.  

The Board notes that the veteran requested a hearing in 
October 1998.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in March 1999.  
The veteran withdrew his request for a hearing in April 1999.  
There are no other outstanding hearing requests of record.

The veteran's claims were previously before the Board, and in 
a June 2000 decision they were remanded to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.


FINDINGS OF FACT

1. The veteran is not shown to have a left ankle disorder 
that is related to active service.

2. The veteran's right ankle disability is manifested by not 
more than localized pain and moderate instability.  

3. Residuals of the veteran's right knee arthroscopy are 
manifested by not more than intermittent pain and occasional 
locking. 

4. The veteran's bilateral shin splints are manifested by not 
more than minimal pain with physical activity. 


CONCLUSIONS OF LAW

1. A left ankle disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102 and 3.159).  

2. The schedular criteria for an evaluation in excess of 10 
percent for a right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.71a, 4.73, Diagnostic Code 5299-5312 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended 38 C.F.R. §§ 3.102 and 3.159).

3. The schedular criteria for an evaluation in excess of 10 
percent for residuals of a right knee arthroscopy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5299-
5259 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102 and 3.159).

4. The schedular criteria for an initial compensable 
evaluation for bilateral shin splints have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5299-5262 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
veteran was notified of this regulatory change in an April 
2001 letter.  As set forth below, the RO's actions throughout 
the course of this appeal have satisfied the requirements 
under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a March 1998 letter and decision of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in a July 1998 statement 
of the case and an August 2001 supplemental statement of the 
case, the RO notified the veteran of regulations pertinent to 
service connection and increased rating claims, informed him 
of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims for increased 
ratings and his claim for service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports.  In addition, the veteran was 
afforded two VA examinations during this appeal.  In this 
regard, all known and available private and VA medical 
records have been obtained and are associated with the 
veteran's claims file.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute. 

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, then evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

I. Service connection claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  That an injury occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Moreover, when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service-connected disability, it too shall be 
service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The veteran's service medical records are included in the 
claims file and document several complaints of bilateral 
ankle pain.  In October 1996, the veteran asserted that his 
ankles were painful when he ran, walked, or stood.  An 
examination showed that his ankles had a full range of 
motion.  In November 1996, the veteran stated that his ankles 
were no longer symptomatic when he ran or marched.  However, 
he maintained that he had right lateral ankle pain in 
peroneal tendon that increased with such activity.  October 
1997 and November 1997 treatment reports noted a sore right 
ankle.  No similar notation was made with regard to the 
veteran's left ankle.  

The veteran was afforded a VA examination in October 1997.  
He complained of several conditions including "bilateral 
ankle pain."  However, he asserted that he had only had 
right-sided discomfort since July 1996 and reported no 
history of a sprain.  He maintained that the pain occurred 
only when he ran.  Upon examination, the examiner found no 
tenderness or swelling of either ankle and observed full 
ranges of motion.  While the examiner diagnosed the veteran 
with intermittent right ankle pain secondary to compensating 
for his right knee disorder, it was specifically noted that 
there was no history of left ankle problems.  

In an October 1998 statement, the veteran asserted that his 
bilateral ankle pain was related to his shin pain.

VA outpatient treatment records dated November 1998 to 
September 1999 reflect that the veteran complained of wrist 
pain, right knee pain, and a cyst on his right ankle.  He 
made no complaints regarding his left ankle. 

In November 2000 the veteran was provided with a VA 
examination for joint disorders.  He recited no history of 
left ankle pain and there was no pertinent diagnosis.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's service connection claim for 
a left ankle disorder; however, absent clinical findings that 
the veteran suffers from a current left ankle disability, 
service connection is not warranted. 

During service, the veteran complained of "bilateral ankle 
pain;" however, in November 1996, he asserted that his left 
ankle had become asymptomatic.  At his October 1997 VA 
examination, the veteran stated that he had only right-sided 
ankle discomfort since July 1996 and the examiner found no 
history of left ankle pain.  In addition, while the veteran 
complained of several disorders during his outpatient 
treatment, including right knee pain, right ankle pain, and 
wrist pain, he did not discuss his left ankle or report that 
it had been causing distress.  Finally, at his November 2000 
VA examination for joint disorders, the veteran did not 
mention his left ankle among the joints causing him pain.  As 
such, the Board finds that service connection for a left 
ankle disorder is not warranted.  

In October 1998, the veteran asserted that bilateral ankle 
pain was connected to his shin pain.  However, the Board 
finds no clinical evidence of a left ankle disorder secondary 
to the veteran's service-connected shin splints.  

In short, the Board concludes that the medical evidence does 
not show any left ankle disorder that is related to active 
service or any service-connected disability.  In fact there 
is no evidence that the veteran suffers from a current left 
ankle disability.  The Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection and his appeal is denied.  In denying his claim, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) (West 1991).

II. Increased rating claims

Disability evaluations are determined by comparing a 
veteran's symptomatology present during the rating period, 
considered in conjunction with the clinical history, with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2001).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001).  According to VA's General Counsel, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is rated under Diagnostic Code 5293.  See VAOPGCPREC 36-97, 
63 Fed. Reg. 31,262 (1998).

A. Right ankle disorder

The veteran is currently assigned a 10 percent disability 
rating for a right ankle disorder under the provisions of 
Diagnostic Codes 5299-5312.  The veteran contends that his 
right ankle disorder is more disabling than currently 
evaluated, and he has appealed for an increased rating.  
Pursuant to the provisions of Diagnostic Code 5312, moderate 
impairment of function, here dorsiflexion, in the appropriate 
muscle in Muscle Group XI, warrants a 10 percent evaluation, 
while moderately severe impairment warrants a 20 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2001).  The 
record as discussed below shows that the veteran has not 
demonstrated more than moderate laxity in the ankle.  Thus, 
the Board finds that an increased rating under this Code is 
not warranted.  

Additional Codes must be considered.  Pursuant to the 
provisions of Diagnostic Code 5271, ankle disorders are 
evaluated based on limitation of motion.  Moderate limitation 
of motion is assigned a 10 percent rating, while marked 
limitation of motion receives a 20 percent evaluation.  See 
38 U.S.C.A. § 4.71a, Diagnostic Code 5271 (2001).  

The veteran's service medical records reflect that the 
veteran reported bilateral ankle pain on several occasions.  
He received ankle rehabilitation and in November 1996 he 
reported that his left ankle had become asymptomatic, but 
stated that his right ankle pain persisted.  In October 1997, 
he again complained of right ankle pain and it was noted that 
he had right ankle laxity with a possible old sprain.  

The veteran was afforded a VA examination in October 1997.  
He complained of "bilateral ankle pain," but maintained 
that he had only had right-sided discomfort since July 1996.  
Upon examination, the examiner found no prior sprain injury, 
tenderness, or swelling.  In addition, range of motion was 
"normal" with flexion to 45 degrees and extension to 20 
degrees.  The examiner diagnosed the veteran with 
intermittent right ankle pain secondary to compensating for 
his right knee disorder. 

Outpatient treatment records dated November 1998 to September 
1999 are included in the claims file.  In both November 1998 
and May 1999, the veteran was observed to have "complete 
range of motion" of his right ankle with minimal tenderness.  
No laxity of joints was noted on either treatment report.

The veteran was provided with a VA examination for joint 
disorders in November 2000.  He complained of right ankle 
instability and pain, stating that the pain was localized 
along the lateral malleolus.  Upon examination, the examiner 
noted a small, thick, nontender ganglion cyst over the 
anterolateral aspect of the right ankle/foot approximately 
over the talar navicular joint.  The ankles showed 
symmetrical dorsiflexion and plantarflexion at approximately 
15 degrees and 45 degrees bilaterally and respectively.  
Inversion of the right ankle was slightly loose at 35 
degrees.  The veteran was diagnosed with increased laxity of 
the right ankle with instability by history.  The cyst was 
determined to be benign.  

A November 2000 X-ray of the veteran's right foot and ankle 
showed normal bony mineralization with well preserved joint 
spaces.  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's right ankle disability.  There is not more than 
moderate impairment of function of Muscle Group XI, thus an 
increased rating is not warranted under Diagnostic Code 5312.  
Further, the evidence does not show that the veteran's right 
ankle is characterized by marked limitation of motion, as 
required for a 20 percent evaluation under Diagnostic Code 
5271.  In this regard, when examined in October 1997, the 
veteran's right ankle range of motion was noted as "normal" 
and he exhibited flexion to 45 degrees and extension to 20 
degrees.  In addition, during outpatient treatment in May 
1999, the veteran was observed to have a "complete range of 
motion" for his right ankle.  Finally, the veteran's 
November 2000 VA examination report indicated that his right 
ankle was only "slightly loose" at 35 degrees inversion.  

As the veteran's right ankle range of motion does not reflect 
marked limitation, a disability rating in excess of 10 
percent is not warranted.  The Board also finds that an 
evaluation in excess of 10 percent is not warranted for the 
disability on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-05 (1995).  While the evidence 
indicates that the veteran experiences pain and instability 
in his right ankle, particularly with running, walking, and 
prolonged standing, these findings suggest minor functional 
loss of the right ankle joint due to pain.  This degree of 
functional loss has already been contemplated in the current 
10 percent rating.  Furthermore, the veteran's right ankle 
has not demonstrated significant limitation in range of 
motion as it was observed to be "normal" and "complete."  
Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
have been considered, as mandated by DeLuca, but they do not 
provide a basis for a higher rating at this time.

The Board also finds that Diagnostic Codes 5272, 5273, and 
5274 are inapplicable in the present case as there is no 
evidence that the veteran's right ankle disability is 
manifested by ankylosis, malunion of os calcis or astragalus, 
or astragalectomy. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating and his 
appeal is denied.  In denying his claim, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).


B. Residuals of a right knee arthroscopy

The veteran is currently assigned a 10 percent disability 
rating for residuals of a right knee arthroscopy under the 
provisions of Diagnostic Codes 5299-5259.  The veteran 
contends that his right knee disability is more disabling 
than currently evaluated, and he has appealed for an 
increased rating.  

The veteran's right knee disability has been evaluated, by 
analogy, under Diagnostic Code 5259 for removal of 
symptomatic semilunar cartilage.  10 percent is the highest 
rating in that Diagnostic Code.  The Board notes that the 
veteran's right knee disability may also be rated under 
Diagnostic Code 5257.  It was previously rated under 
Diagnostic Code 5014.  Disabilities rated under Diagnostic 
Codes 5013 through 5024 are to be rated on limitation of 
motion of the affected parts, as degenerative arthritis under 
Diagnostic Code 5003, with the exception of gout which is to 
be rated under Diagnostic Code 5002.  See  38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (2001).  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

As Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the VA 
General Counsel has held that an appellant who has both 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  
For a knee disorder already rated under Diagnostic Code 5257, 
a veteran would have additional disability justifying a 
separate rating if there was limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  In this 
regard, the General Counsel stated that there would be no 
additional disability based on limitation of motion if the 
claimant did not at least meet the criteria for a 
noncompensable rating under Diagnostic Code 5260 or 
Diagnostic Code 5261.

In addition, in an August 1998 opinion, the Acting General 
Counsel noted that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  It was also held that the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative or traumatic arthritis under 
Diagnostic Code 5003 or Diagnostic Code 5010.  See VAOPGCPREC 
9-98.

The veteran's service medical records reflect that he 
underwent arthroscopic surgery during service in June 1997.  
Following that procedure, the veteran complained of right 
knee pain on several occasions.  

The veteran was afforded a VA examination in October 1997.  
He complained of a "bilateral knee condition" and indicated 
that he sustained a right knee injury during service in 1995.  
The veteran reported that his right knee ached when he was in 
a prolonged sitting position, and when he squatted or knelt.  
He also stated that his running regimen had become limited to 
a mile and a half due to right knee pain.  Following a 
clinical examination, the veteran was diagnosed with status 
post arthroscopic surgery of the right knee with intermittent 
aching.

Outpatient treatment reports dated November 1998 to September 
1999 reflect that the veteran sought treatment for "chronic 
knee pain."  He was observed to have a negative anterior 
posterior Drawer sign to both knees and a small amount of 
edema around the right lateral malleolus.  While tenderness 
was noted, no joint laxity was found.  

The veteran was provided with a VA examination for joint 
disorders in November 2000.  He reported that his right knee 
was often stiff in the morning and took approximately 15-20 
minutes to improve.  He also complained of occasional 
effusions with locking, stating that it occurred when his 
knee was held at a 90 degree angle and required manual 
manipulation to resume.  The veteran denied any "give-way" 
of the right knee.  Upon examination, the examiner found no 
effusion of the veteran's right knee joint, and noted that 
tenderness was located along the extreme lateral aspect of 
the right knee.  His range of motion was observed to be 0 to 
120 degrees flexion.  No significant ligamentous laxity was 
found and McMurray's signed was negative.  An X-ray of the 
veteran's right knee was "unremarkable" with no joint or 
bone abnormalities seen.  The veteran was diagnosed with 
chronic right knee pain, status post arthroscopy times two.  

The Board finds that the criteria for an evaluation in excess 
of 10 percent for residuals of a right knee arthroscopy have 
not been met.  During his October 1997 VA examination, the 
veteran indicated that he experienced knee pain with 
prolonged sitting, squatting, and kneeling.  However, he 
reported that he was still able to run a mile and half.  In 
addition, while the veteran indicated that is right knee was 
often stiff in the mornings and occasionally locked when held 
at a 90 degree angle, he denied any "give-way" of the knee 
and the examiner observed the range of motion to be 0 to 120 
degrees flexion.  Finally, a November 2000 X-ray of the 
veteran's right knee was "unremarkable" and without joint 
or bone abnormalities.  As no limitation of range of motion 
was found based on the schedular criteria set forth in 
Diagnostic Codes 5260 and 5261, the veteran was awarded a 10 
percent rating under Diagnostic Code 5003.  However, the 
veteran's disability does not meet the standard for a 20 
percent rating under Diagnostic Code 5003 as there is no X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  In addition, the veteran's disability does 
not warrant a rating under Diagnostic Code 5257 as the 
evidence fails to show even slight recurrent subluxation or 
lateral instability.  

The Board also finds that an evaluation in excess of 10 
percent is not warranted for the disability on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-05 (1995).  While the evidence indicates that the 
veteran experiences intermittent pain and occasionally 
locking in his right knee, particularly with prolonged 
sitting, running, squatting, and kneeling, these findings 
suggest minor functional loss of the right ankle joint due to 
pain.  This degree of functional loss has already been 
contemplated in the current 10 percent rating.  In addition, 
the veteran indicated that he was still able to run a mile 
and a half.  Furthermore, the veteran's right knee has not 
demonstrated significant limitation in range of motion as it 
was observed to be 0 to 120 degrees flexion in November 2000.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
have been considered, as mandated by DeLuca, but they do not 
provide a basis for a higher rating at this time.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating, and his 
appeal is denied.  In denying his claim, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).

C. Bilateral shin splints

The veteran is currently assigned a noncompensable disability 
rating for bilateral shin splints under the provisions of 
Diagnostic Codes 5299-5262.  His shin splints were previously 
evaluated under the provisions of Diagnostic Codes 5014-5099.  
The veteran contends that his bilateral shin splints are more 
disabling than currently evaluated, and he has appealed for 
an initial compensable rating.  Diagnostic Code 5262 pertains 
to impairment of the tibia and fibula, with a slight knee or 
ankle disability warranting a 10 percent rating, and a 
moderate knee or ankle disability warranting a 20 percent 
rating.  A zero percent evaluation is assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

The veteran's service medical records reflect that the 
veteran sought treatment for "shin pain" on several 
occasions. 

The veteran was provided with a VA examination in October 
1997.  At that time, he complained of "bilateral shin 
splints" originating in July 1996 when he ran frequently.  
He asserted that his shins were only aching occasionally at 
present with running.  The examiner determined that the shin 
splints were "clearly activity-related at this time."  An 
examination of the veteran's lower extremities revealed only 
minimal discomfort diffusely in the lower aspects of the 
pretibial areas bilaterally.  Ultimately, the veteran was 
diagnosed with bilateral mild shin splints.  

The veteran reported no shin splint problems during his 
outpatient treatment from November 1998 to September 1999.  
While he complained of right knee and ankle pain in November 
1998, he stated that he had "no other complaints."  

The veteran was afforded a VA examination for joint disorders 
in November 2000.  He indicated that he was diagnosed with 
shin splints in December 1996, after complaining of bilateral 
anterior leg pains following running.  Upon examination, the 
examiner found no tenderness to palpation over the anterior 
tibial spines.  Ultimately, the veteran was diagnosed with a 
history of lower leg anterior pain suggestive of shin splints 
not fully resolved.  

The Board finds that the preponderance of the evidence is 
against an initial compensable evaluation for the veteran's 
bilateral shin splints.  The evidence of record shows that 
the veteran has not complained of painful shin splints since 
his VA examination in October 1997 and at that time, the 
examiner indicated that the veteran had "minimal 
discomfort."  He was diagnosed with "mild" shin splints.  
Following that examination, the veteran has asserted no 
complaints of bilateral shin pain.  At his November 2000 VA 
examination, the examiner found no tenderness to palpation 
over the anterior tibial spines.  

Further, the veteran's shin splint disability is not 
characterized by degenerative arthritis manifested by X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints under Diagnostic Code 5003.  In addition, 
the veteran's ankles had a full range of motion, and his knee 
exhibited flexion from 0 to 120 degrees.  As such, no more 
than slight impairment of the tibia and fibula has been found 
under Diagnostic Code 5262. 

The Board also finds that an initial compensable evaluation 
is not warranted for the disability on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-05 (1995).  As the evidence shows that the veteran 
has been diagnosed with "mild" shin splints, and found to 
have suffered "minimal discomfort," no significant 
functional loss due to pain has been found.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and have been 
considered, as mandated by DeLuca, but they do not provide a 
basis for an initial compensable rating at this time.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial compensable 
rating, and his appeal is denied.  In denying his claim, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).

III. Consideration of an extra-schedular Evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's disabilities have required frequent 
hospitalizations, and there is no evidence that the 
disabilities have resulted in any marked interference with 
his employment as to render impractical the application of 
the regular schedular standards.  The Board finds the regular 
schedular standards to be appropriate in this case.  The 
Board is therefore not required to refer this matter to the 
RO for the procedural actions outline in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left ankle disability is denied. 

Entitlement to an evaluation in excess of 10 percent for a 
right ankle disability is denied. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee arthroscopy is denied. 

Entitlement to an initial compensable rating bilateral shin 
splints is denied. 



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

